Exhibit 99.1 Investor Presentation Beneficial Mutual Bancorp, Inc. (MHC) NASDAQ: BNCL May 14, 2010 Safe Harbor Statement This presentation may contain projections and other “forward-looking statements” This presentation may contain projections and other forward looking statements within the meaning of the federal securities laws. These statements are not historical facts, rather statements based on the current expectations of Beneficial Mutual Bancorp, Inc. (the “Company”) regarding its business strategies, intended results and future performance. Forward-looking statements are preceded by terms such as future performance. Forward looking statements are preceded by terms such as “expects,” “believes,” “anticipates,” “intends” and similar expressions. Management’s ability to predict results or the effect of future plans or strategies is inherently uncertain. Factors that could affect actual results include interest rate trends the general economic climate in the market area in which the Company trends, the general economic climate in the market area in which the Company operates, as well as nationwide, the Company’s ability to control costs and expenses, competitive products and pricing, loan delinquency rates, changes in federal and state legislation and regulation and other factors that may be described in the Company’s filings with the Securities and Exchange Commission including its Annual Reports on filings with the Securities and Exchange Commission, including its Annual Reports on Form 10-K and Quarterly Reports on Form 10-Q and other required filings. These factors should be considered in evaluating the forward-looking statements and undue reliance should not be placed on such statements. The Company assumes no obligation to update any forward-looking statements obligation to update any forward looking statements. This presentation includes interim and unaudited financials, which are subject to further review by the Company’s independent accountants. Beneficial Mutual Bancorp, Inc. • Holding Company for Beneficial Bank – Founded in 1853 Founded in 1853 – Oldest and largest bank headquartered in Philadelphia – 68 branches • 37 in Pennsylvania • 31 in New Jersey, including 2 new Cherry Hill campuses opening on May 15, 2010 • IPO Date: Julyy 2007 • Ticker: BNCL • Website: www.thebeneficial.com • 4th largest publicly traded MHC in U.S. – Market Capitalization: $812 million A D V ,318 shhares Average Dail ily Vollume: – – – • Balance Sheet Strength (March 31, 2010) – Assets: $4.7 billion – Deposits: $3.6 billion – Loans: $2.8 billion Eit $646$646 million Equity: illi – TARP: $0 • Relationships – Deposit Accounts: 281 thousand – Loan Accounts: 63 thousand AAssetts under managementt: $150 illi d $150 million Our Philosophy “Vacere Comptus Verus” – Do what’s right Education Company Vacere Comptus Verus Do what s right • Educate our customers to do the right thing financially Educate our customers to do the right thing financially • Educate ourselves to understand the situation, goals and needs of our customers Invest in tools and resources for our customers • FinanceWorks • Small Business FinanceWorks • BankThanks Reward Program • Mobile Banking Mobile Banking •5th largest metropolitan region in the United States Our Market -Greater Philadelphia Area • The Philadelphia MSA is a resilient market that has experienced consistent growth over the past decade railroads• 92 colleges and universities • Philadelphia is Amtrak’s third busiest station in the country and home to three major shipping ports including one of the very few directly served by three Class I railroads – Median household income of $64,422 versus a nationwide median of $54,719 – Projected household income growth of approximately 4% between 2009 and 2014 • The region’s unemployment picture has fared well in the face of the current recession – March 2010 unemployment of 9.4% versus a nationwide unemployment rate of 9.9% in April • March pending home sales in the eight-county Philadelphia region were up 35% comppared to the same period in 2009;; nationally pendingg sales were upp 21% p yp Sources: U.S. Census Bureau, 2008 Population Estimates. 2ureau of Economic Analysis, 2009. The Role of Metro Areas in the U.S. Economy. The U.S. Conference of Mayors, 2006. National Association of Home Builders/Wells Fargo Bank, March 2009. Studley Report, 4Q 2005. Grubb and Ellis, March 2009. Global Insights -Spring 2009 Forecast. Competitive Landscape • Beneficial operates in a dynamic medium between regional and super regional competitors, and local community banks – Big enough to compete with the largest financial institutions • Ranked 11 by deposit market share in the Philadelphia MSA with 2% market share • Deposit market share percentage increased 15% between 2008 and 2009 Deposit market share percentage increased 15% between 2008 and 2009 – Size and scope that smaller community banks cannot match • There are 155 banking institutions in the Philadelphia metro area – 119 of these institutions have less than 10 branch locations – Only 8 of these institutions have more than 50 branch locations Branch Map 7 Management Team Name Position • Gerard Cuddy Chief Executive Officer Gerard Cuddy Chief Executive Officer • Robert Bush Advisory Services • Cecile Colonna Human Resources • Amy Hannigan Chief Accounting Officery g g • Denise Kassekert Relationship Banking • Robert Maines Enterprise Risk Management • Andrew Miller Lending • Joanne Ryder Brand and Strategy 8 Total Assets ($mm) $5,000 $4,002 $4,674 $4,710 $4,000 $4,500 $3,558 $500 $1,000 9 $0 2005 2 $2,300 $2,392 $3,000 $3,500 $2,500 $1 500 $2,000 $1,500 Deposit Gathering • Education-based sales environment • Enhanced bundled product offerings to grow and strengthen targeted relationships strengthen targeted relationships • Focused and consistent business development activities • Expanded cash management services to attract larger commercial relationships • Concentration on anchoring relationships through g p g cross referrals 10 Total Deposits ($mm) $4,000 $3,509 $3,589 $3,000 $3,500 $2,742 $2,500 $1,500 $2,000 $500 $1,000 11 $0 2005 2 $2,465 $1,678 $1,666 Historical Deposit Composition 100% 80% 100% 38% 27% 24% 60% 53% 42% 34% 40% 32% 32% 34% 34% 34% 20% 10% 32% 16% 20% 32% 35% 12 0% Non-Interest Bearing DDA Interest Checking Savings and Money Market Time 2006 2 5% 10% 8% 7% 7% Credit Culture • In market lender and local decision maker • In-market lender and local decision maker • Disciplined underwriting through all credit cycles • No subprime lending • Portfolio lender • Diverse portfolio – Commercial – Consumer – Residential • Proactive risk management Proactive risk management • Enhanced credit infrastructure • Credit officers • Enhanced workout capability Enhanced workout capability Loans ($mm) $3,000 $2,425 $2,790 $2,785 $2,500 $2,121 $2,000 $1,000 $1,500 $500 14 $0 2005 2 $1,689 $1,733 $1,689 Historical Loan Composition 100% 80% 90% 100% 11% 11% 30% 19% 18% 18% 18% 60% 70% 23% 18% 21% 15% 24% 11% 24% 11% 30% 40% 50% 17% 6% 23% 13% 19% 16% 10% 20% 30% 24% 6% 33% 33% 28% 31% 15 0% CRE C&I 1 -4 Family Home Equity Consumer 2006 2 Credit Quality Non-Performing Assets / Total Assets* 2.45% 2.19% 2.00% 3.00% 0.14% 0.15% 0.15% 1.00% 0.35% 0.16% 0.00% 1.00% 2003 2 Loan Loss Reserves / Gross Loans 2003 2 1.64% 152% 160% 1.80% 1.09% 0.99% 1.03% 1.67% 1.52% 1.10% 1.13% 1.20% 1.40% 1.60% 16(*) Excludes accruing loans past due 90 days or more Source: SNL Financial 0.80% 1.00% 2003 2 Beneficial Advisors, LLC • Long term trusted advisor model • 14 advisors and retirement plan specialists • Client centered and solution driven consultative process – Life events approach Life events approach • 401(k) and retirement plan initiatives • Open architecture investment management platform – Independent non-biased offerings • Integrated sales model designed to grow core deposits 17 deposits Beneficial Insurance Services, LLC Long term insurance advocate and business advisor • Long term insurance advocate and business advisor model • $100 million in ppremium volume • Diverse lines of business, products and insurance providers – C ilP dC l Commercial Property and Casualty – Life, Health and Employee Benefits – Professional Liability – Personal Lines for High Net Worth Individuals • Niche marketer with exclusive programs • FFormali lized cross refferrall process with ith other sttrattegiic d th areas of the Bank Historical Income Statement Year Ended (D ll V l i Th d )(Dollar Values in Thousands) 2 1Q10 Net Interest Income $66,137 $65,728 $64,430 $84,120 $114,011 $127,342 $36,304 Provision (2,400) (1,703) (1,575) (2,470) (18,901) (15,697) (4,950) Non-Interest Income 3,168 10,862 10,531 13,372 23,604 26,847 8,304 Non-Interest Expense (50,577) (56,961) (59,439) (101,032) (98,303) (119,866) (30,485) Pre-Tax Earnings 16,328 17,926 13,947 (6,010) 20,411 18,626 9,173 Tax Expense (4,704) (4,728) (2,322) 4,465 (3,865) (1,537) (1,646) $ $Reported Net Income $11,624 $13,198 $11,625 ($1,545) $16,546 $17,089 $7,527 Adjustment for Charitable Foundation Expense (After Tax) 6,495 Adjustment for Reduction In Force (After Tax) 2,539 Pension Curtailment for Defined Benefit Plan (After Tax) (4,738) Adjusted Net Income $11,624 $13,198 $11,625 $7,489 $11,808 $17,089 $7,527 Adjusted ROAA 0.51% 0.56% 0.49% 0.26% 0.31% 0.40% 0.64% 19 Historical Performance Ratios Net Interest Margin 328% 3 44% 343% 360% 3.03% 2.90% 2.87% 3.33% 3.28% 3.17% 3.34% 3.08% 3.14% 3.44% 3.28% 3.10% 3.18% 3.43% 2.00% 2.40% 2.80% 3.20% 3.60% 2004 2 Non-Interest Income / Average Assets^ 2004 2 0.45% 0.72% 0.66% 0.64% 0.62% 0.77% 0.69% 0.63% 0.60% 0.80% Non Interest Expense / Average Assets+ 0.23% 0.41% 0.42% 0.61% 0.51% 0.45% 0.54% 0.00% 0.20% 0.40% 2004 2 Non-Interest Expense / Average Assets 2.22% 2.40% 2.51% 2.60% 2.76% 3.48% 2.60% 2.25% 2.17% 2.20% 2.07% 2 27% 2.62% 2.45% 2.00% 3.00% 4.00% 20 BNCL Peers (*) Peer group includes Selected east coast financial institutions with deposits between $1.0 and $7.0 billion (^) Excludes realized gains and losses on securities (+) NIE / AA includes one-time costs associated with 2007 company transition Source: Company; SNL Financial * 2.07% 2.27% 1.00% 2004 2 Historical Performance Ratios Yield on Loans 6.29% 6.87% 6.69% 6.02% 6.24% 6.09% 5.58% 6.00% 6.50% 7.00% 5.33% 5.49% 5.98% 5.92% 5.29% 5.27% 5.38% 5.00% 5.50% 2004 2 Cost of Deposits 2.69% 3.12% 238% 20% 3.00% 3.50% 1.63% 2.02% 2.22% 1.51% 2.81% 1.06% 2.61% 1.47% 1.74% 2.38% 1.63% 1.12% 050% 1.00% 1.50% 2.00% 2.50% 21 BNCL Peers (*) Peer group includes Selected east coast financial institutions with deposits between $1.0 and $7.0 billion Source: Company; SNL Financial 0.50% 2004 2 * Substantial Capital 20.0% 17.4% 13 7% 15.3% 14.1% 16.0% 18.0% 11.6% 11.6% 13.7% 11.6% 11.3% 11.9% 12.2% 13.6% 11.5% 11.3% 11.1% 12.3% 11.5% 10 0% 12.0% 14.0% 6.0% 8.0% 10.0% 2.0% 4.0% 22 0.0% 2003 2 Total Equity / Total Assets Tangible Equity / Tangible Assets 1Q10 Peer Comparison Tangible Equity / Tangible Assets Total Risk-Based Capital Ratio 11.28% 7.51% 12.25% 18.15% BNCL Peers BNCL Peers 23 BNCL -As of March 31, 2010, Peers – As of December 31, 2009 (*) Peer group includes Selected east coast financial institutions with deposits between $1.0 and $7.0 billion Source: Company; SNL Financial Valuation Analysis Price /Price / Fully Total LQA Converted Core LQA Dividend Assets ROAA TBV TBV Assets Deposits Deposits Revenue Yield Company State Ticker ($mm) (%) (%) (%) (%) (%) (%) (x) (%) TFS Financial Corporation (MHC) OH TFSL 10,737 0.11 2.00 Capitol Federal Financial (MHC) KS CFFN 8,485 0.70 5.84 Investors Bancorp, Inc. (MHC) NJ ISBC 8,749 0.63 0.00 Beneficial Mutual Bancorp, Inc. (MHC) PA BNCL 4,710 0.63 0.00 ViewPoint Financial Group (MHC) TX VPFG 2,477 0.45 1.13 Kearny Financial Corp. (MHC) NJ KRNY 2,252 0.34 1.92 Wauwatosa Holdings, Inc. (MHC) WI WSBF 1,845 0.04 74 50 6.8 10.7 13.6 1.9 0.00 Oritani Financial Corp. (MHC) NJ ORIT 2,054 0.99 1.80 Rockville Financial, Inc. (MHC) CT RCKB 1,560 0.73 1.92 Median 2,365 0.54 24 Note: BNCL excluded from median calculation Pricing data as of May 11, 2010 Source: SNL Financial Independent Rankings • BauerFinancial, Inc. has been a source for unbiased, independent bank and credit union ratings since 1983 – Beneficial continues to receive Bauer’s highest, five-star rating – Beneficial has earned a Bauer recommendation rating for the past 78 consecutive quarters • Bank Director is the premier magazine written for directors of Bank Director is the premier magazine written for directors of financial companies and has become recognized as an essential source for the top decision makers in the industry Scorecard– The Bank Performance Scorecard is compprised of six pperformance categories that measure profitability, capitalization, and assetquality – Beneficial was ranked 66th in the annual Bank Performance Scorecard Independent Rankings • BauerFinancial, Inc. has been a source for unbiased, independent bank and credit union ratings since 1983 – Beneficial continues to receive Bauer’s highest, five-star rating – Beneficial has earned a Bauer recommendation rating for the past 78 consecutive quarters • Bank Director is the premier magazine written for directors of Bank Director is the premier magazine written for directors of financial companies and has become recognized as an essential source for the top decision makers in the industry Scorecard– The Bank Performance Scorecard is compprised of six pperformance categories that measure profitability, capitalization, and assetquality – Beneficial was ranked 66th in the annual Bank Performance Scorecard 2010 Priorities • Education Company – Educating customers to do the right thing financially •Cappital Allocation – Continued fundamental organic growth – Opportunistic acquisitions • Enhanced Risk Managgement – Continue credit and loss prevention discipline – Enterprise control self-assessments Educating Cross• Branch Network Opptimization Opppp ortunities • Relationship Banking – Align our customers’ needs with our products and services • Cross-Educating Cherry Hill Campuses– The Brand Evolution 28
